           Case 17-35623 Document 797-2 Filed in TXSB on 06/03/19 Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

In re:                                                   §
                                                         §
OFFSHORE SPECIALTY                                       §            Case No. 17-35623
FABRICATORS, LLC,                                        §
                                                         §            Chapter 11
                  DEBTOR.                                §

 DECLARATION OF DAVID WEINHOFFER IN SUPPORT OF THE LIQUIDATING
            TRUSTEE'S SECOND OMNIBUS OBJECTION TO
             PROOFS OF CLAIM NOS. 65, 100, 113. 116. 117, 139


          I, David Weinhoffer hereby declare under penalt)' of perjury:

          1.      I am the Liquidating Trustee of the Offshore Specialty Fabricators, LLC Liquidating

Trust (the "Liquidating Trustee").

          2.      In my position as Liquidating Trustee, I am generally familiar with the Debtor's

financing arrangements, business affairs, and books and records that reflect, among other things, the

Debtor's liabilities and the amount thereof owed to its creditors as of the Petition Date. I have read

the Setrmd On111ib11S Oijedion lo D11ph.cati1J( Prof!fj· o/.C/ai/JI N os. 65, 100, 113, 116, 117, t111d 139 (the

"Objection"), filed contemporaneously herewith. 1

          3.      To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate.

          4.      Pursuant to 28 U.S.C. § 1746, I declare under penalt)' of perjury that the facts set

forth in the foregoing declaration are true and correct to the best of my knowledge, information, and

belief.




          Capitalized terms used but not defined in th.ts declaration shall have the meaning ascribed to them in the
          Objection.
        Case 17-35623 Document 797-2 Filed in TXSB on 06/03/19 Page 2 of 2




Dated: June 3, 2019

                                          Liquidating Trustee oft e Offshore Specialty
                                          Fabricators Liquidating Trust
